Citation Nr: 1223109	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-44 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether R.E.H. may be recognized as a helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, R.E.H. (the Veteran's daughter), and L.W.H. (the Veteran's Spouse).


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1973 to May 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, an informal conference was held before a Decision Review Officer (DRO) at the RO.  In April 2012, a Board Videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to this claim.  See 38 C.F.R. § 3.159 (2011).

This appeal seeks to establish that R.E.H. is a helpless child of the Veteran.  The term 'child' includes an unmarried person, who before reaching the age of 18 years, became 'helpless,' i.e. permanently incapable of self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of 'child' should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993).

R.E.H. was born in July 1990 (reported throughout the documentation of record), and attained the age of 18 in July 2008.  During the April 2012 Board hearing, the R.E.H.'s family reported that R.E.H. was awarded benefits from the Social Security Administration (SSA); a May 2010 SSA Notice of Award is of record and shows a determination that R.E.H. "is entitled to monthly child's benefits beginning February 2010."  An April 2010 psychologist's evaluation report associated with the SSA determination is of record (submitted by the R.E.H.'s family during the Board hearing and not obtained by VA directly from SSA).  However, as discussed during the hearing, the complete records associated with the SSA determination are not currently available for review.  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has 'actual notice' that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the appellant substantiate a claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the SSA benefits award appears to be relevant to the contentions in this appeal concerning the R.E.H.'s capacity for self-support.  A review of the record did not reveal any VA attempt to secure the R.E.H.'s SSA records (or notice that such records have been destroyed or are otherwise unavailable).  Therefore, as the record clearly reflects that the R.E.H. receives SSA benefits, and since such records are constructively of record, they must be secured.

In addition, the Board notes that the April 2010 psychologist's evaluation report associated with the SSA determination describes that R.E.H. "lives in an upstairs apartment with her 22-year-old fiancée and her 14-month-old daughter."  This information suggests that R.E.H. intended to marry at that time.  R.E.H.'s marital status is highly relevant to this claim and on remand clarification of R.E.H's marital status must be sought.
There is extensive evidence of record documenting R.E.H.'s significant psychiatric symptomatology and diagnoses, including several psychiatric hospitalizations prior to her 18th birthday.  The evidence presents significantly conflicting indications with regard to certain key questions pertaining to the issue on appeal; there is insufficient medical evidence for the Board to make a conclusive determination regarding her condition specifically upon attaining the age of 18 and whether it caused her to be permanently incapable of self-support.  A VA advisory opinion from a psychiatrist or psychologist is required.

The Board also notes that a number of different providers of pertinent psychiatric treatment have been identified in this case.  Review of the claims file reveals that there was significant confusion (such as authorizations for release misidentifying the patient or not containing the correct signature) that compromised some of the original attempts to secure copies of the pertinent private treatment records.  Although many of the identified private treatment records have since been received, some have not.  In particular, the Board notes that R.E.H. was reportedly hospitalized at Gulf Oaks Hospital in Biloxi, Mississippi for a week in April 2005; findings from that hospitalization reportedly included several pertinent psychiatric diagnoses and a significantly low Global Assessment of Functioning (as reported in an attachment to the June 2011 substantive appeal).  Under the circumstances, the Board believes that another attempt to obtain these potentially highly pertinent records is warranted.  Additionally, the Board notes that the recently submitted April 2010 psychiatric evaluation report by Dr. Zakaras refers to R.E.H. having previously been treated by a "Dr. Bruce Dennings," with the comment that "Dr. Dennings is a competent clinical psychologist and his records, I am sure, would be quite helpful."  The Board also observes that a December 2007 discharge report from Meridell Achievement Center refers to planned treatment with Bruce Dennings, PhD (and includes some contact information).  Appropriate steps should be taken to obtain any available outstanding records from Dr. Dennings.

The Board notes that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information (to include identifying information and releases for records) sought in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies of any decision regarding R.E.H.'s claim for SSA disability benefits and copies of the record upon which any such claim was decided.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  The RO should obtain any necessary releases (and any identifying information needed) from the appellant and/or R.E.H., and then obtain complete clinical records (i.e., those not already associated with the record or certified to be unavailable) from the providers of R.E.H.'s psychiatric treatment; the records sought must specifically include those from "Gulf Oaks Hospital" and "Dr. Bruce Dennings."

3.  The RO should ensure that the Veteran and his representative are notified of the applicable provisions regarding marital status in determining helpless child status, and take appropriate action to determine R.E.H.'s marital status (i.e., has she been/is she currently married?).  The RO should obtain clarification of the April 2010 report from Dr. Zakaras noting that R.E.H. was then living with her fiancée.  The RO must make formal findings for the record regarding whether or not R.E.H. is now, or has been, married.

4.  The RO should then arrange for the claims file to be forwarded to an appropriate VA psychiatrist or psychologist for review and a medical advisory opinion as to whether R.E.H.'s psychiatric disabilities rendered her permanently incapable of self-support at the time of her 18th birthday.  The opinion provider should review the claims file (to include the historical medical data therein) and provide opinions that respond to the following: 

a) Have R.E.H.'s psychiatric disabilities (and associated functional limitations) have been progressive?  If so, to what degree had they progressed prior to her 18th birthday?

b) Is it at least as likely as not (a 50% or better probability) that R.E.H.'s disabilities rendered her permanently incapable of self- support at the time of her 18th birthday (in July 2008)?  The explanation of rationale for this opinion should include comment regarding the employment limitations that existed at age 18.

c) If the consulting psychiatrist finds that R.E.H. was at the time of her 18th birthday capable of self-support, the examiner should identify the evidence that supports that conclusion, and discuss her industrial and employment capabilities.

5.  The RO should undertake any other development suggested by the results of the development ordered above, and then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

